DETAILED ACTION
Notice of Pre-AIA  or AIA  status
The present application is being examined under the pre-AIA  first to invent provisions
This communication is in response to applicant’s amendment filed on 12/09/2021. Claims 1-20, and 40 are canceled.  Claims 21, 23-24, 26-30, 35-37 and 39 amended. Claims 21-39, and 41 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission has been entered. 

   Response to Arguments
Applicant's arguments filed on 12/09/2021 regarding claim 21 has been fully considered but they are not persuasive:
The Applicant submits on pages 9-11 of remarks filed on 12/09/2021 that none of the applied references teach or suggest generating a “content signature” a “content index” and a “metadata index” for the files.

	Examiner respectfully disagrees with remarks filed on pages 9-11 on 12/09/2021 for claim 21. 

	Examiner respectfully disagrees with remarks filed on pages 9-11 on 12/09/2021 for independent claims.

Furthermore, Cooper discloses metadata index as: [¶ 2, Regardless of the search technology that is employed, most conventional search systems follow the same basic procedure for indexing and searching a database in a digital library. First, the data to be searched must be input to the search system for indexing. Next, attributes or contents or both are extracted from the objects and processed to create an index. An index contains data that is used by the search system to process queries and identify relevant objects. After the index is created, queries may be submitted to the search system. The query represents information needed by the user and is expressed using a query language and syntax defined by the search system. The search system processes the query using the index data for the database and a suitable similarity ranking algorithm. From this, the system returns a list of topically relevant objects, often referred to as a Ahit-list@ The user may then select relevant objects from the hit-list for viewing and processing], and [¶4, To process queries, the search server needs to access just the database index, which may be located on the same computer as the search server or yet another computer on the network. The actual objects in the database may be located on any computer on the network. These types of systems and search processes are all well known in the computing and database arts], and [ see FIG. 1 and associated text for more detail, 21, The database 115 includes the index 130, the relations index 135 and documents 140. Client workstation 190 and stand-alone workstation 195 each include search and display processes (SDP) 193.]. 
Examiner Note: Examiner also states that the limitations mentioned above and the other limitations amended to independent claims are disclosed by applied references from last office action.  Examiner maintains his rejection

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-39, and 41 are  rejected under 35 U.S.C. 103(a) as being unpatentable over Adya et al. (US 2003/0037022) referred to herein after by Adya( filed in IDS 09/08/2020) in view of Copper et.al (US 2003/0172066) referred to herein after by Cooper( filed in IDS 09/08/2020) and further in view of Schutzman ( US6505216) ( filed in IDS 09/08/2020).
Regarding claim 21. Adya discloses A distributed data storage and management system, comprising: one or more server devices comprising a memory and at least one processor, the at least one processor configured to[ See Fig. 1 and corresponding text], and [¶47, The directory server then stores the file on an appropriate computing device (based on the rules followed by distributed file system 150) and maintains a record of where the file is stored]; and  [¶42, FIG. 2 illustrates logical components of an exemplary computing device 200 (also referred to herein as a computer or machine)… Computing device 200 includes a mass storage device 208, a distributed file system interface 210, and various additional modules providing client and/or server functionality.  Computing device 200 also typically includes additional components (e.g., a processor)…], and [see FIG 15 and corresponding text]; and
 	 each of the one or more files being identifiable by a content signature; store the one or more files and content signatures generated for each of the one or more files in a file repository[ ¶48-49, the file information may be a hash value that is based on the data in the 
 generate a content index [¶48, File information generation module 220 generates file information for one or more encrypted files 240.  The file information for each file is a semi-unique value based on the data in the file itself (the data may be program instructions, program data, etc.) and/or other characteristics of the file.  The value is a semi-unique value because it is based on the data in the file but is not completely representative of the file. For example, the file information may be a hash value that is based on the data in the  file information, such as the file size, the file type, the file name, and so forth.], and [¶¶49-50]; and
store the content index for each of the one or more files in a content index repository, the content index repository comprising indexed attributes of content of a file, wherein the indexed attributes are accessible by an information requester [¶ [8, a computer generates object information for an object stored on the computer (e.g., file information for a file stored on the computer). The object information can be generated in a variety of manners (e.g., based on hashing the object, based on characteristics of the object, and so forth). The object information is then transferred (after extraction) to one or more database server computers, where the object information can be compared to object information from other computers to determine whether the object is potentially identical to another object on one of the other computers], and [¶¶9, 750]
 generate or update a metadata index for the one or more files, the metadata index being based on metadata for the one or more files [ ¶48, the file information may be a hash value that is based on the data in the file…Different characteristics of the file can also be incorporated into the file information, such as the file size, the file type, the file name, and so forth.  The file information can be generated in any of a wide variety of manners, so long as each of the computing devices generates its file information in the same manner.], and [¶49, In one implementation, the file information is a hash value generated based on the file… The hash value may be based on the entire file, or alternatively only a portion of the file (e.g., the beginning of the file, the end of the file, the middle of the file, and so forth).  In another implementation, the file information is referred to as a file signature, which is a combination of a hash value based on the file (the hash value represents 64 bits of the file signature) and the file size (which represents a computer generates object information for an object stored on the computer (e.g., file information for a file stored on the computer).  The object information can be generated in a variety of manners (e.g., based on hashing the object, based on characteristics of the object, and so forth).  The object information is then transferred (after extraction) to one or more database server computers, where the object information can be compared to object information from other computers to determine whether the object is potentially identical to another object on one of the other computers], and [¶¶9, ¶50]; and
Examiner Note: Cooper also discloses [ ¶2, Regardless of the search technology that is employed, most conventional search systems follow the same basic procedure for indexing and searching a database in a digital library.  First, the data to be searched must be input to the search system for indexing.  Next, attributes or contents or both are extracted from the objects and processed to create an index.  An index contains data that is used by the search system to process queries and identify relevant objects.  After the index is created, queries may be submitted to the search system.  The query represents information needed by the user and is expressed using a query language and syntax defined by the search system.  The search system processes the query using the index data for the database and a suitable similarity ranking algorithm.  From this, the system returns a list of topically relevant objects, often referred to as a Ahit-list@ The user may then select relevant objects from the hit-list for viewing and processing], and [¶4, To process queries, the search server needs to access just the database index, which may be located on the same computer as the search server or yet another computer on the network.  The actual objects in the database may be located on any computer on the network.  These types of systems and search processes are all well known in the computing and database arts], and [ see FIG. 1 and associated text for more detail, ¶21, The database 115 
 store generated or updated metadata index in a metadata repository;
[ ¶48, the file information may be a hash value that is based on the data in the file…  The file information can be generated in any of a wide variety of manners, so long as each of the computing devices generates its file information in the same manner.], and [¶49, In one implementation, the file information is a hash value generated based on the file… The hash value may be based on the entire file, or alternatively only a portion of the file (e.g., the beginning of the file, the end of the file, the middle of the file, and so forth).  In another implementation, the file information is referred to as a file signature, which is a combination of a hash value based on the file (the hash value represents 64 bits of the file signature) and the file size (which represents another 64 bits of the file signature)], and [¶8, a computer generates object information for an object stored on the computer (e.g., file information for a file stored on the computer).  The object information can be generated in a variety of manners (e.g., based on hashing the object, based on characteristics of the object, and so forth).  The object information is then transferred (after extraction) to one or more database server computers, where the object information can be compared (after extraction) to object information from other computers to determine whether the object is potentially identical to another object on one of the other computers], and [¶¶9, ¶50]. 
Examiner Note: Cooper also discloses this limitation as: [¶29, FIG. 4 shows a flowchart of a method for computing a signature for each document.  For each document in the list of documents 205, the method obtains the major terms from the database 206.  For each term (step 401) a standard function (step 402) is used (such as the getHashcode method known from Java)  hash codes are added together at step 403 for all terms producing an integer signature for that document.  This signature code is then stored at step 405 back into the database 206], and [¶¶2,4, see FIG. 1, [ see FIG. 1 and associated text for more detail, ¶21, The database 115 includes the index 130, the relations index 135 and documents 140.  Client workstation 190 and stand-alone workstation 195 each include search and display processes (SDP) 193.]; and
 administer the storing of the one or more files and the content signatures generated for each of the one of more files, the generating and storing of the content index, and the generating or updating and storing of the metadata index [¶8, According to one aspect, a computer generates object information for an object stored on the computer (e.g., file information for a file stored on the computer).  The object information can be generated in a variety of manners (e.g., based on hashing the object, based on characteristics of the object) Different characteristics of the file can also be incorporated into the file information, such as the file size, the file type, the file name, and so forth., and so forth).  The object information is then transferred to one or more database server computers, where the object information can be compared to object information from other computers to determine whether the object is potentially identical to another object on one of the other computers], and [¶9, according to another aspect, a computer operating as a database server computer receives object information for a plurality of objects from a plurality of computers], and [see FIG. 3 and corresponding text for more details], and [¶¶10, 61], and [ ¶48-49, the file information may be a hash value that is based on the data in the file...Different characteristics of the file can also be incorporated into the file information, such as the file size, the file type, the file name, and so forth. The file information can be generated in any of a wide variety of manners, so long as each of the 
Examiner Note: Cooper also discloses [ ¶2, Regardless of the search technology that is employed, most conventional search systems follow the same basic procedure for indexing and searching a database in a digital library.  First, the data to be searched must be input to the search system for indexing.  Next, attributes or contents or both are extracted from the objects and processed to create an index.  An index contains data that is used by the search system to process queries and identify relevant objects.  After the index is created, queries may be submitted to the search system.  The query represents information needed by the user and is expressed using a query language and syntax defined by the search system.  The search system processes the query using the index data for the database and a suitable similarity ranking algorithm.  From this, the system returns a list of topically relevant objects, often referred to as a Ahit-list@ The user may then select relevant objects from the hit-list for viewing and processing], and [¶4, To process queries, the search server needs to access just the database index, which may be located on the same computer as the search server or yet another computer on the network.  The actual objects in the database may be located on any computer on the network.  These types of systems and search processes are all well known in the computing and database arts], and [ see FIG. 1 and associated text for more detail, ¶21, The database 115 
 receive an access request, from the information requester, for information corresponding to the one or more files stored in the file repository, the access request including information of the content index for a file of the one or more files or the metadata index
Even though Ayda discloses this limitation as: [¶44, Computing device 200 is intended to be used in a server less distributed file system, and as such includes modules oriented towards both server functionality and client functionality.  The server functionality comes into play when device 200 is responding to a request involving a file or directory entry stored (or to be stored) in storage device 208].
However, Adya does not explicitly discloses and Cooper discloses [ see FIG. 2 and corresponding text for more detail, search index, search engine, ¶1, these teachings relate generally to information retrieval systems and methods and, more specifically, relate to systems and methods for comparing documents one to another.  Even more specifically, these teachings relate to digital libraries of documents, and more particularly relate to the search and retrieval of documents relevant to a query, and to techniques to detect that some of the documents are identical, or very nearly identical.], and, and [¶34, In another embodiment the terms are recognized in advance at indexing time for each document, and a hash code is computed for each term.  The sum of these hash codes constitutes a document signature that is sufficiently unique to use as a comparison among documents returned from a query.  In this embodiment the signatures of the documents are compared first, without reference to the document=s size or list of terms, and if the signatures agree, the documents are deemed identical], and [¶¶2, 26-37].
 and Atty. Dkt. No. 3222.208000H-3 -Bruce BORDEN Reply to Office Action of October 7, 2021Application No. 16/792,707 in response to receiving the access request, return the information corresponding to the one or more files to the information requester.
Ayda [¶48, The server functionality comes into play when device 200 is responding to a request involving a file or directory entry stored (or to be stored) in storage device 208, as well as when identifying potentially identical or duplicate files].
Examiner Note: Cooper also discloses this limitation as [ see claim 3, wherein the set of documents is obtained in response to a search query made to a data communications network], and [¶27, FIG. 2 illustrates a workstation 201 where a query can be entered by the user.  The query is sent over a network, such as the network 105, to the search engine 202 that looks up the query word(s) in the search index 204 and returns a list of documents 205.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the teaching Ayda and Cooper in order to for where a query can be entered by the user, then the search engine that looks up the query word(s) in the search index and returns a list of documents 205. [Cooper, ¶27].
intercept one or more files from an information source client to be stored on the distributed data storage and management system
	Even though Ayda discloses this limitation as: [ ¶2, When a file was needed, the user machine simply requested the file from the server. In this server-based architecture, the file system is extended to facilitate management of and access to files stored remotely at the storage server over a network], and [¶30]. 
 	 and Copper discloses this limitation as: A Server work station with the database 115 includes the index 130, the relations index 135 and documents 140].
		Ayda and Cooper do not explicitly disclose this limitation however, Schutzman discloses [ see claim 13, intercepting a list of files to be backed up by the backup server (equated to the distributed data storage and management system) and performing the step of detecting for each file within the list of files].
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the teaching Ayda , and Cooper with the teaching of  and Schutzman in order to implement a data storage and data backup systems, and more particularly, to systems and techniques which allow a file to be backed-up and restored between a data storage system and a backup server using concurrently transmitted trails of data from the same file.
Regarding claim 22, Adya discloses, wherein the at least one processor is further configured to determine file information from the one or more files stored in the file repository [¶42, FIG. 2 illustrates logical components of an exemplary computing device 200 (also referred to herein as a computer or machine)… Computing device 200 includes a mass storage device 208, a distributed file system interface 210, and various additional modules providing client and/or server functionality.  Computing device 200 also typically includes additional components (e.g., a processor)…], and [see FIG 15 and corresponding text].
Regarding claims 23, wherein the at least one processor is further configured to employ a sniffing routine to determine file information from the one or more files as the one or more files are intercepted from the information source client via a network
 Even though Ayda discloses this limitation as: [Abstract, potentially identical objects (such as files) across multiple computers are located.  In one embodiment, a computer generates object information for an object stored on the computer.  The object information can be 
	Ayda and Cooper do not explicitly disclose the limitation “intercepting” however, Schutzman discloses [ see claim 13, intercepting a list of files to be backed up by the backup server (equated to the distributed data storage and management system) and performing the step of detecting for each file within the list of files].
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the teaching Ayda , and Cooper with the teaching of  and Schutzman in order to implement a data storage and data backup systems, and more particularly, to systems and techniques which allow a file to be backed-up and restored between a data storage system and a backup server using concurrently transmitted trails of data from the same file.
Regarding claim 24, Adya discloses, and wherein the content index repository and the metadata repository are coupled to the one or more server devices [ see FIGS 1-2, 5-6 and corresponding text for more detail, ¶¶8-9, 42-50]. 
Examiner Note: Cooper also discloses this limitation in: [ see FIGS 2, search index (204), search engine (202), list of documents (indexing (205), document collection(indexing) and database of document data (206), see FIG. 4, for computing the hash code and storing signature in database and database of document data and list of documents, and ¶¶27, 29].
Regarding claim 25, Adya discloses, wherein the at least one processor is further configured to: create an additional copy of each of the one or more files stored in the file repository; and store the additional copy of each of the one or more files stored in the file repository [¶65, The copying of files to the same computer can be carried out in any of a wide variety of manners.  In one implementation, module 242 forwards a command to one of the computers storing one of the files corresponding to the matching file information to relocate its file to the computer on which the other file corresponding to the matching file information is located.  In another implementation, module 242 forwards the matching file information to the computing devices from which the matching file information were received, along with an indication that the match was identified.  The individual computing devices then coordinate with one another to transfer one of the files to the other computing device].
Regarding claim 26, Adya discloses further comprising a user interface enabling access to a search engine and configured to initiate transmission of the access request for information corresponding to the one or more files stored in the file repository [ see FIG 6, ¶151, Computer environment 600 includes a general-purpose computing device in the form of a computer 602.  Computer 602 can be, for example, any of computing devices 102-108 of FIG. 1, or a computing device 200 of FIG. 2]., and [¶158, a user can enter commands and information into computer 602 via input devices such as a keyboard 634 and a pointing device 636 (e.g., a "mouse")], and [¶44, Computing device 200 is intended to be used in a serverless distributed file when device 200 is responding to a request involving a file or directory entry stored (or to be stored) in storage device 208].
Examiner Note: Cooper also discloses this limitation as: [ see FIG. 2 and corresponding text for more detail, workstation 201(user query), search index (204), search engine (202), list of documents (indexing (205), document collection(indexing) and database of document data (206), ¶27, FIG. 2 illustrates a workstation 201 where a query can be entered by the user.  The query is sent over a network, such as the network 105, to the search engine 202 that looks up the query word(s) in the search index 204 and returns a list of documents 205].
Regarding claim 27, Adya discloses, wherein the distributed data storage and management system includes a back-up system, and wherein the information source client is physically remote from the back-up system [ see FIG.1, for distributed file system, computing devices 102, 106, and 108], and [¶2, When a file was needed, the user machine simply requested the file from the server.  In this server-based architecture, the file system is extended to facilitate management of and access to files stored remotely at the storage server over a network], and [see FIG.6, ¶¶160-161, remote computers]. 
Regarding claim 28, this claim is interpreted and rejected for the same rational set forth in claim 21.
Regarding claims 29, and 36 Adya discloses, wherein the generating or updating the metadata index for the one or more files comprises: determining metadata for the one or more files; generating a metadata index for the one or more files, the metadata index being based on the determined metadata for the one or more files; and storing the metadata index in the metadata repository [ ¶48, the file information may be a hash value that is based on the data in the file…Different characteristics of the file can also be incorporated into the file information, such as the file size, the file type, the file name, and so forth.  The file information can be generated in any of a wide variety of manners, so long as each of the computing devices generates its file information in the same manner.], and [¶49, In one implementation, the file information is a hash value generated based on the file… The hash value may be based on the entire file, or alternatively only a portion of the file (e.g., the beginning of the file, the end of the file, the middle of the file, and so forth).  In another implementation, the file information is referred to as a file signature, which is a combination of a hash value based on the file (the hash value represents 64 bits of the file signature) and the file size (which represents another 64 bits of the file signature)], and [¶8, a computer generates object information for an object stored on the computer (e.g., file information for a file stored on the computer).  The object information can be generated in a variety of manners (e.g., based on hashing the object, based on characteristics of the object, and so forth).  The object information is then transferred (after extraction) to one or more database server computers, where the object information can be compared to object information from other computers to determine whether the object is potentially identical to another object on one of the other computers], and [¶¶9, ¶50]; and
Examiner Note: Cooper also discloses [ ¶2, Regardless of the search technology that is employed, most conventional search systems follow the same basic procedure for indexing and searching a database in a digital library.  First, the data to be searched must be input to the search system for indexing.  Next, attributes or contents or both are extracted from the objects and processed to create an index.  An index contains data that is used by the search system to process queries and identify relevant objects.  After the index is created, queries may be 
[¶29, FIG. 4 shows a flowchart of a method for computing a signature for each document.  For each document in the list of documents 205, the method obtains the major terms from the database 206.  For each term (step 401) a standard function (step 402) is used (such as the getHashcode method known from Java) to compute a hash code for the corresponding character string.  The hash codes are added together at step 403 for all terms producing an integer signature for that document.  This signature code is then stored at step 405 back into the database 206].
Regarding claims 30, and 37, these claims are interpreted and rejected for the same rational set forth in claim 23.
Regarding claim 31, and 38, Adya discloses further comprising indexing file content of the one or more files stored in the file repository [¶47, The directory server then stores the file 
Examiner Note: Cooper also discloses this limitation as: [¶2, Regardless of the search technology that is employed, most conventional search systems follow the same basic procedure for indexing and searching a database in a digital library.  First, the data to be searched must be input to the search system for indexing.  Next, attributes or contents or both are extracted from the objects and processed to create an index.  An index contains data that is used by the search system to process queries and identify relevant objects.  After the index is created, queries may be submitted to the search system.  The query represents information needed by the user and is expressed using a query language and syntax defined by the search system.  The search system processes the query using the index data for the database and a suitable similarity ranking algorithm].
Regarding claims 32 and 39, these claims are interpreted and rejected for the same rational set forth in claim 26.
Regarding claims 33 and 40, these claims are interpreted and rejected for the same rational set forth in claim 25.
Regarding claim 34, Adya discloses further comprising accessing file administration activity associated with the one or more files stored in the file repository [¶60, Additionally, it is not uncommon for files to be deleted from computing device 200.  For example, the user may decide he or she no longer desires to run any programs that use a particular file (and uninstalls the program from the computing device), or the user no longer desires to keep a document file he or she created, etc. In these situations, a component of computing device 200 
Regarding claim 35, this claim is interpreted and rejected for the same rational set forth in claim 21.
Regarding claim 37, this claim is interpreted and rejected for the same rational set forth in claim 23.
Regarding claim 41, Ayda discloses intercepting one or more files using a proxy [¶99, Any of a variety of conventional techniques can be used to communicate the information in a compressed form, such as the use of well-known Bloom filters].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Arngren(US2013/0226930)[ Apparatus and methods for indexing multimedia content].
DeFazio(US6418430)[system for efficient content-based retrieval of images].
Gokturk(US7809192)[ System And Method For Recognizing Objects From Images And Identifying Relevancy Amongst Images And Information].
Horn(US7840619)[computer system for automatic organization, indexing and viewing of information from multiple sources].
Johnson(US2002/0010682)[ Information Archival And Retrieval System For Internetworked Computers].
Spagna(US2002/0002468)[ Method And System For Securing Local Database File Of Local Content Stored On End-user System].
Stanley(US2002/0156756) [intelligent Molecular Object Data Structure And Method For Application In Heterogeneous Data Environments With High Data Density And Dynamic Application Needs].
                                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496